     Case 2:20-cv-01116-JAM-EFB Document 4 Filed 06/11/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GRAME KALI KANONGATAA,                             No. 2:20-cv-1116-EFB P
12                       Plaintiff,
13           v.                                          ORDER
14    SCOTT JONES, et al.,
15                       Defendants.
16

17          Plaintiff, a county jail inmate proceeding without counsel, has filed a complaint together

18   with a request for leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. However, the

19   request for leave to proceed in forma pauperis is not accompanied by a certified trust account

20   statement. See 28 U.S.C. § 1915(a)(2).

21          Accordingly, it is ORDERED that plaintiff shall submit, within thirty days from the date

22   of this order, a certified trust account statement to complete his request for leave to proceed in

23   forma pauperis. Plaintiff’s failure to comply with this order will result in a recommendation that

24   this action be dismissed without prejudice.

25   DATED: June 11, 2020.

26

27

28
